Citation Nr: 0624334	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  02-16 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
metatarsus primus with hallux valgus, right foot, status post 
osteotomy, prior to May 28, 2004.

2.  Entitlement to an increased rating for metatarsus primus 
with hallux valgus, currently evaluated as 30 percent 
disabling, from May 28, 2004.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated in September 2001, the RO denied 
the veteran's claim for an increased rating for metatarsus 
primus with hallux valgus of the right foot, status post 
osteotomy, then evaluated as 10 percent disabling.  Based on 
the receipt of additional evidence, the RO by rating action 
dated in September 2002, increased the evaluation to 20 
percent, effective June 28, 2001.  The veteran continued to 
disagree with the assigned rating.  The RO, in a July 2004 
rating action, again increased the evaluation assigned for 
the veteran's service-connected right foot disability to 30 
percent, effective May 28, 2004.  The veteran has disagreed 
with the assigned ratings.  In AB v Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, where there is no clearly expressed 
intent to limit the appeal to entitlement to a specific 
disability rating for the service connected condition, the RO 
and the Board are required to consider entitlement to all 
available ratings for that condition.  Since the veteran has 
continued to assert that a higher rating is warranted, the 
Board will consider it.


FINDINGS OF FACT

1.  Prior to May 28, 2004, hallux valgus of the right foot 
was manifested by overlapping of the right second toe over 
the right great toe, tenderness and pain, and resulted in 
severe disability.

2.  Loss of use of the right foot has not been documented.

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for metatarsus 
primus with hallux valgus, right foot, status post osteotomy, 
have been met, effective June 28, 2001.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5280, 
5284 (2005).

2.  A rating in excess of 30 percent for metatarsus primus 
with hallux valgus, right foot, status post osteotomy, from 
May 28, 2004, is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5280, 5284 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include 
an increased rating claim.

The veteran was not provided notice that a disability rating 
and an effective date would be assigned in the event of an 
award of any benefit sought.  Despite the inadequate notice 
provided to the appellant on these elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for an increased rating for metatarsus primus 
with hallux valgus of the right foot from May 28, 2004, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  In light of the decision in this case to 
assign a higher rating for the right foot disability 
effective June 28, 2001, since the veteran will be provided 
the applicable law as to the assignment of the rating, as 
well as the effective date, if he expresses disagreement with 
the assignment by the RO rating action that effectuates this 
decision, no prejudice to the veteran will result from the 
Board's adjudication of this matter.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication of the claim for an increased rating, the issue 
was readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of the claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal. 

Duty to assist

With regard to the duty to assist, the record contains 
private medical records, VA outpatient treatment records and 
the reports of VA examinations.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record.  The Board finds nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to the claim.  
Essentially, all available evidence that could substantiate 
each claim has been obtained.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The relevant evidence will be summarized 
where appropriate, and the Board's analysis will focus on 
what the evidence shows, or does not show, in support of the 
claim.

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 10 percent rating may be assigned for unilateral hallux 
valgus, when operated with resection of the metatarsal head 
or if severe, if equivalent to amputation of the great toe.  
Diagnostic Code 5280.

A 30 percent rating may be assigned for other foot injuries 
which are severe.  When moderately severe, a 20 percent 
rating will be assigned.  When moderate, a 10 percent rating 
may be assigned.  Note:  With actual loss of use of the foot, 
rate 40 percent.  Diagnostic Code 5284.  

A 40 percent evaluation may be assigned for loss of use of 
the foot.  Diagnostic Code 5167.


I.  Rating in excess of 20 percent, prior to May 28, 2004

The RO assigned a 30 percent evaluation for the veteran's 
service-connected right foot disability in the July 2004 
rating decision based, in large part, on the findings of a VA 
examination conducted on May 28, 2004.  The record 
establishes that the veteran submitted a claim for an 
increased rating for his right foot disability on June 28, 
2001.  He was examined by the VA in July 2002 and the Board 
concludes that the findings support a 30 percent rating.  In 
this regard, the Board points out that the examination 
revealed that the veteran walked with a significant limp and 
he favored the medial portion of the right foot and avoided 
the medial portion of the right foot touching the ground.  
There was moderate tenderness over the right great toe and 
over the medial aspect of the right foot, including the 
plantar aspect.  There was moderate pain with movement of the 
right great toe.  It was also indicated that the veteran had 
gait and functional limitations on standing and walking 
because of the right great toe.  It was further stated that 
he was able to walk on his heels normally, but was unable to 
walk on the toes with the right foot.  In addition, 
overlapping of the right second toe was noted over the right 
great toe with pressure scar from the right great toenail 
over the plantar aspect of the right second toe.  The 
examiner concluded that the functional loss due to pain in 
the right foot was moderate to severe.  

These findings are essentially similar to those present on 
the May 2004 VA examination.  That examination revealed 
angulation of the right great toe with 15 degrees of 
angulation to the point that it encroached on the second toe 
of the right foot when he walked with abnormal weight 
bearing.  It was also reported that the veteran had been off 
work for two weeks due to pain in his feet.  The diagnosis 
was hallux valgus deformity in the right foot and the 
examiner concluded that it resulted in moderately severe 
functional loss due to pain that prevented the veteran from 
standing for long periods of time.  Therefore, the Board 
concludes that the preponderance of the evidence warrants a 
30 percent evaluation, effective June 28, 2001, the date of 
the veteran's claim.  The Board observes that the findings on 
the August 2005 VA examination also support a 30 percent 
evaluation, but no higher.  

Inasmuch as there is no clinical evidence of loss of use of 
the right foot, to include on the VA examination in August 
2005, there is no basis on which a higher evaluation may be 
assigned.  The Court has held that when a Diagnostic Code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2005) 
must also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, 38 C.F.R. §§ 4.40 and 4.45 as they relate to 
functional loss due to pain do not apply when a Diagnostic 
Code is not predicated on loss of range of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

In the October 2002 statement of the case, the RO considered 
the provisions of 38 C.F.R. § 3.321(b)(1) (2005) regarding a 
higher rating on an extraschedular basis.  The evidence does 
not show that the veteran's service-connected hallux valgus 
of the right foot presents such an exceptional or unusual 
disability picture so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The 
Board notes that the veteran is currently unemployed, and 
while he has apparently missed some time from work due to his 
right foot disability, the record does not demonstrate it has 
produced marked interference with employment or that he has 
required any recent hospitalization for it.  The Board is 
unable to identify any other factor consistent with an 
exceptional or unusual disability picture.  Accordingly, an 
extraschedular evaluation is not warranted.




ORDER

A rating of 30 percent for metatarsus primus with hallux 
valgus, right foot, status post osteotomy, effective June 28, 
2001, is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.

A rating in excess of 30 percent for metatarsus primus with 
hallux valgus, right foot, status post osteotomy, from May 
28, 2004, is denied.



____________________________________________
J.A. MARKEY	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


